FOR IMMEDIATE RELEASE TIB FINANCIAL CORP. REPORTS THIRD QUARTER NET INCOME AND STRENGTHENING OF ITS RESERVE FOR LOAN LOSSES NAPLES, Fla. October 24, 2007 – TIB Financial Corp. (NASDAQ: TIBB), parent of TIB Bank and The Bank of Venice, leading community banks serving the greater Naples, Bonita Springs-Fort Myers area, Highlands County, South Miami-Dade County, the Florida Keys and Sarasota County, today reported net income from continuing operations for the quarter ended September 30, 2007 of $494,000 compared to $1.71 million reported for the second quarter of 2007 and $2.44 million for the third quarter of 2006. On a per diluted share basis, earnings from continuing operations were $0.04 for the third quarter of 2007, compared to $0.14 for the second quarter of 2007 and $0.21 per share for the third quarter of 2006. In response to slowing economic activity and continued softness in residential real estate in its markets, which resulted in an increase in nonperforming loans, the Company strengthened its reserve for loan losses by recording a provision for loan losses of $2.4 million during the current period compared to provisions of $632,000 in the prior quarter and $670,000 in the year ago quarter. The reserve for loan losses increased to $11.61 million, or 1.05% of loans at September 30, 2007. The higher provision for loan losses and the impact of income not recognized on nonperforming loans compared to the prior quarter reduced net income during the third quarter by approximately $1.4 million, or $0.11 per diluted share. Partially offsetting this effect was an after tax gain of approximately $449,000, or $0.03 per diluted share from the planned sale of an office building previously utilized in the Company’s operations. TIB Financial also reported total assets of $1.40 billion as of September 30, 2007, representing 6% asset growth from December 31, 2006 and 11% asset growth from $1.26 billion as of September 30, 2006. Total loans increased 6% to $1.10 billion compared to $1.04 billion a year ago, and increased 4% compared to $1.06 billion at December 31, 2006. Total deposits of $1.02 billion as of September 30, 2007 represent an increase of 5%, or $47.4 million, from $972.1 million a year ago while decreasing $10.0 million from December 31, 2006. TIB Financial’s results of operations during 2007 include the operations of The Bank of Venice subsequent to its acquisition on April 30, 2007. As of September 30, 2007, the effect of the acquisition of The Bank of Venice increased total assets by $74.7 million, total loans by $56.8 million and total deposits by $53.8 million. “While we are certainly disappointed with our third quarter results, we are positive in our outlook on the future of TIB. We have been closely monitoring asset quality throughout the loan portfolios since this turbulent period began. In anticipation of possible increasesin nonperforming assets and delinquencies, our management team has been taking appropriate action all along through analysis of our exposures, enhancement of collateral positions where possible and implementation of workout solutions,” said Edward V. Lett, Chief Executive Officer and President . “Of our current nonperforming loans, the majority are comprised of just a few relationships. We believe our strengthening of the reserve for loan losses reflects the overall heightened risk and uncertainty in our operating environment.” “Economic activity in our regional and local markets continues to slow as the much softer residential real estate market penetrates other facets of the economy. With the incremental operating challenges presented by a difficult interest rate environment and slowing economic activity, we anticipate increased opportunities for our well-positioned financial institution. Our experienced management team, time-tested risk management policies and procedures, and technological advantages and related infrastructure should enable us to weather these challenges and allow us to capitalize on opportunities for improved returns. “Contemporaneously, we continue to focus on cost containment, disciplined loan origination and continued active management of our cost of funds. Our containment activities include the reduction of leased office space, the sale of an office building no longer necessary for our operations and rightsizing the organization for our anticipated near term level of growth. We have addressed the rightsizing through a significant reduction in staffing, principally through attrition since the beginning of the year, and reduction of controllable operating expenses. During this period of slowed economic growth we are maintaining our disciplined underwriting standards and prudent risk assessment practices. Our efforts to manage our current and future funding costs by cultivating our more profitable and less rate sensitive multi-product customer relationships are apparent; however, the cost of this is a measured reduction of rate sensitive CD deposits and current replacement with lower cost wholesale funding,” said Lett. Detailed Financial Discussion The decrease in net income from continuing operations for the third quarter of 2007 compared to the third quarter of 2006 was primarily due to the increased provision for loan losses, higher operating expenses and a lower net interest margin. Our increased provision for loan losses results from the continued contraction of residential real estate activity and the ripple effect on our local economies, as well as the increase in our nonperforming loans and delinquencies. Accordingly, we elevated certain quantitative and qualitative factors used in estimating our allowance for loan losses. Net charge offs increased to $721,000 during the third quarter compared to $394,000 during the second quarter of 2007. Charge offs in the second quarter were reduced by a recovery of approximately $175,000 resulting from the sale of previously charged-off indirect loan balances to a third-party collector. Charge-offs in the current quarter are comprised principally of indirect auto loans. As of September 30, 2007, non-performing loans were $16.57 million, or 1.5% of loans. The allowance for loan losses increased to $11.61 million, or 1.05% of total loans, reflecting the excess of our provision for loan losses over net charge-offs for the period. Net charge-offs during the quarter represented 0.26% of average loans, an increase compared to 0.15% and 0.12% for the prior quarter and the third quarter of last year, respectively. The tax equivalent net interest margin of 3.52% for the three months ended September 30, 2007 contracted in comparison with the 3.73% net interest margin reported during the second quarter of 2007. The contraction and the concomitant decrease in net interest income were primarily due to the increase in non-performing loans and the nonrecognition of interest income on these loans. Additionally, the net interest margin continues to be impacted by the challenging interest rate environment and highly competitive deposit pricing. Non-interest income, which includes service charges, real estate fees and other operating income, totaled $2.14 million for the third quarter of 2007, increasing 33% from the prior quarter and 32% from the third quarter of 2006.The increase is attributable to a $702,000 gain recognized during the third quarter of 2007 from the disposition of an office building previously used in our operations. Operating costs increased during the third quarter of 2007 as non-interest expense rose 15% to $10.36 million compared to $9.00 million for the third quarter of 2006. This increase includes $663,000 of operating costs for The Bank of Venice. Due to the first quarter opening of our new TIB Bank headquarters and branch in Naples, Florida along with higher insurance and other occupancy costs and annual salary adjustments to reward and retain key employees, non-interest expense increased approximately 8% compared to the third quarter of last year. Compared to the previous quarter, excluding $401,000 of operating expenses associated with The Bank of Venice, non-interest expense declined slightly. During the third quarter of 2007, the Board of Directors of TIB Financial Corp. declared a quarterly cash dividend of $0.06 per share on its common stock.The cash dividend was paid on October 10, 2007 to all TIB Financial Corp. common shareholders of record as of September 30, 2007.This dividend, when annualized, represents $0.24 per share. In August, the Board also authorized the repurchase of up to 400,000 sharesof the Company's outstanding common stock. No shares were purchased during the third quarter. About TIB Financial Corp. Headquartered in Naples, Florida, TIB Financial Corp. is a growth-oriented financial services company with approximately $1.4 billion in total assets and 19 full-service banking offices throughout the Florida Keys, Homestead, Naples, Bonita Springs, Fort Myers, Venice and Sebring. TIB Financial Corp., through its wholly owned subsidiaries, TIB Bank and The Bank of Venice, serves the personal and commercial banking needs of local residents and businesses in its market areas. The banks’ experienced bankers are local community leaders, who focus on a relationship-based approach built around anticipating specific customer needs, providing sound advice and making timely decisions. To learn more about TIB Bank and The Bank of Venice, visit www.tibbank.com and www.bankofvenice.com, respectively. Copies of recent news releases, SEC filings, price quotes, stock charts and other valuable information may be found on TIB’s investor relations site at www.tibfinancialcorp.com.For more information, contact Edward V. Lett, Chief Executive Officer and President at (239) 263-3344, or Stephen J. Gilhooly, Executive Vice President and Chief Financial Officer, at (239) 659-5876. ##### Except for historical information contained herein, the statements made in this press release constitute “forward-looking” statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.Such statements involve certain risks and uncertainties, including statements regarding the Company’s strategic direction, prospects and future results.Certain factors, including those outside the Company’s control, may cause actual results to differ materially from those in the “forward-looking” statements, including economic and other conditions in the markets in which the Company operates; risks associated with acquisitions, competition, seasonality and the other risks discussed in our filings with the Securities and Exchange Commission, which discussions are incorporated in this press release by reference. SUPPLEMENTAL FINANCIAL DATA IS ATTACHED TIB FINANCIAL CORP. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF INCOME (Dollars in thousands, except per share data) For the Quarter Ended September 30, 2007 June 30, 2007 March 31, 2007 December 31, 2006 September 30, 2006 Interest and dividend income $ 23,549 $ 23,950 $ 23,379 $ 23,240 $ 22,293 Interest expense 12,263 12,068 11,877 11,468 10,433 NET INTEREST INCOME 11,286 11,882 11,502 11,772 11,860 Provision for loan losses 2,385 632 472 1,285 670 NON-INTEREST INCOME: Service charges on deposit accounts 661 657 643 675 650 Fees on mortgage loans sold 287 406 533 318 499 Other income 1,195 547 703 660 479 Total non-interest income 2,143 1,610 1,879 1,653 1,628 NON-INTEREST EXPENSE: Salaries & employee benefits 5,619 5,698 5,504 5,366 4,982 Net occupancy expense 2,041 1,977 1,909 1,590 1,545 Other expense 2,702 2,513 2,563 2,552 2,471 Total non-interest expense 10,362 10,188 9,976 9,508 8,998 Income before income tax expense 682 2,672 2,933 2,632 3,820 Income tax expense 188 960 1,062 768 1,383 Income from continuing operations 494 1,712 1,871 1,864 2,437 Income from discontinued operations, net of tax - - - 72 15 NET INCOME $ 494 $ 1,712 $ 1,871 $ 1,936 $ 2,452 BASIC EARNINGS PER SHARE: Continuing operations $ 0.04 $ 0.14 $ 0.16 $ 0.16 $ 0.21 Discontinued operations - - - 0.01 - Basic earnings per share $ 0.04 $ 0.14 $ 0.16 $ 0.17 $ 0.21 DILUTED EARNINGS PER SHARE: Continuing operations $ 0.04 $ 0.14 $ 0.16 $ 0.16 $ 0.21 Discontinued operations - Diluted earnings per share $ 0.04 $ 0.14 $ 0.16 $ 0.16 $ 0.21 TIB FINANCIAL CORP. AND SUBSIDIARIES SELECTED FINANCIAL DATA (Dollars in thousands, except per share data) For the Quarter Ended September 30, 2007 June 30, 2007 March 31, 2007 December 31, 2006 September 30, 2006 Real estate mortgage loans: Commercial $ 604,286 $ 580,506 $ 561,267 $ 546,276 $ 535,077 Residential 110,055 109,034 80,188 82,243 81,262 Farmland 10,245 8,991 9,197 24,210 24,201 Construction and vacant land 150,808 153,917 155,421 157,672 148,115 Commercial and agricultural loans 70,847 73,426 71,382 84,905 85,666 Indirect auto dealer loans 127,219 131,078 136,892 141,552 136,409 Home equity loans 18,425 17,297 17,694 17,199 17,264 Other consumer loans 12,080 11,356 9,375 9,795 9,738 Total loans $ 1,103,965 $ 1,085,605 $ 1,041,416 $ 1,063,852 $ 1,037,732 Gross loans $ 1,105,597 $ 1,087,264 $ 1,042,991 $ 1,065,468 $ 1,039,390 Net loan charge-offs $ 721 $ 394 $ 1,009 $ 494 $ 306 Allowance for loan losses $ 11,613 $ 9,949 $ 9,044 $ 9,581 $ 8,790 Allowance for loan losses/total loans 1.05 % 0.92 % 0.87 % 0.90 % 0.85 % Non-performing loans1 $ 16,565 $ 4,401 $ 3,046 $ 4,223 $ 1,701 Allowance for loan losses/non-performing loans 70 % 226 % 297 % 227 % 517 % Non performing loans/gross loans 1.50 % 0.40 % 0.29 % 0.40 % 0.16 % Annualized net charge-offs/average loans 0.26 % 0.15 % 0.39 % 0.19 % 0.12 % Total interest-earning assets $ 1,305,795 $ 1,265,143 $ 1,268,523 $ 1,233,539 $ 1,172,110 Other real estate owned $ 186 $ - $ - $ - $ - Other repossessed assets $ 2,773 $ 2,370 $ 2,341 $ 1,958 $ 1,502 Goodwill and intangibles, net of accumulated amortization $ 7,448 $ 7,409 $ 847 $ 919 $ 990 Interest-bearing deposits: NOW accounts $ 136,892 $ 151,359 $ 145,216 $ 132,395 $ 119,899 Money market 185,789 198,760 188,220 164,607 162,713 Savings deposits 55,675 60,323 56,392 45,076 47,309 Time deposits 484,600 460,461 483,889 527,999 486,243 Non-interest bearing deposits 156,461 173,196 183,846 159,380 155,902 Total deposits $ 1,019,417 $ 1,044,099 $ 1,057,563 $ 1,029,457 $ 972,066 Tax equivalent net interest margin 3.52 % 3.73 % 3.74 % 3.90 % 4.11 % Return on average assets 0.14 % 0.50 % 0.57 % 0.58 % 0.79 % Return on average equity 1.93 % 7.03 % 8.75 % 8.72 % 11.77 % Non-interest expense/tax equivalent net interest income and non-interest income 76.69 % 75.06 % 74.08 % 70.41 % 66.27 % Average diluted shares 12,902,212 12,598,658 11,944,440 11,932,887 11,889,512 End of quarter shares outstanding 12,832,816 12,821,216 11,836,027 11,720,527 11,712,812 Total equity $ 100,651 $ 102,270 $ 88,125 $ 85,862 $ 83,961 Book value per common share $ 7.84 $ 7.98 $ 7.45 $ 7.33 $ 7.17 Total assets $ 1,395,547 $ 1,358,773 $ 1,351,414 $ 1,319,093 $ 1,257,480 1 Non-performing loans as of September 30, 2007, June 30, 2007, March 31, 2007 and December 31, 2006 include a loan of approximately $1.64 million which is fully guaranteed as to principal and interest by a U.S. government agency. We discontinued accruing interest on this loan during the fourth quarter of 2006 pursuant to a ruling made by the agency. TIB FINANCIAL CORP. AND SUBSIDIARIES QUARTERLY AVERAGE BALANCES AND YIELDS (Dollars in thousands) Quarter Ended September 30, 2007 Quarter Ended September 30, 2006 Average Balances Interest* Yield* Average Balances Interest* Yield* Loans $ 1,095,786 $ 21,175 7.67 % $ 1,015,215 $ 20,613 8.06 % Investments 150,353 2,003 5.29 % 125,614 1,598 5.05 % Interest bearing deposits 251 3 4.74 % 425 6 5.60 % Federal Home Loan Bank stock 8,651 131 6.01 % 5,888 87 5.86 % Fed funds sold 24,466 319 5.17 % 5,943 78 5.21 % Total interest earning assets 1,279,507 23,631 7.33 % 1,153,085 22,382 7.70 % Non-interest earning assets 90,038 78,143 Total assets $ 1,369,545 $ 1,231,228 Interest bearing liabilities: NOW $ 151,286 $ 1,290 3.38 % $ 127,480 $ 929 2.89 % Money market 199,013 2,136 4.26 % 163,015 1,570 3.82 % Savings 57,724 275 1.89 % 49,525 94 0.75 % Time 457,097 5,700 4.95 % 478,139 5,676 4.71 % Total interest-bearing deposits 865,120 9,401 4.31 % 818,159 8,269 4.01 % Short-term borrowings and FHLB advances 183,382 2,135 4.62 % 108,050 1,384 5.08 % Long-term borrowings 37,129 727 7.77 % 36,794 780 8.41 % Total interest bearing liabilities 1,085,631 12,263 4.48 % 963,003 10,433 4.30 % Non-interest bearing deposits 163,505 168,465 Other liabilities 19,120 17,631 Shareholders’ equity 101,289 82,129 Total liabilities and shareholders’ equity $ 1,369,545 $ 1,231,228 Net interest income and spread $ 11,368 2.85 % $ 11,949 3.40 % Net interest margin 3.52 % 4.11 % * Presented on a fully tax equivalent basis TIB FINANCIAL CORP. AND SUBSIDIARIES YEAR TO DATE AVERAGE BALANCES AND YIELDS (Dollars in thousands) Nine Months Ended September 30, 2007 Nine Months Ended September 30, 2006 Average Balances Interest* Yield* Average Balances Interest* Yield* Loans $ 1,080,188 $ 63,532 7.86 % $ 966,898 $ 56,955 7.88 % Investments 141,958 5,489 5.17 % 121,587 4,526 4.98 % Interest bearing deposits 393 15 5.10 % 455 17 5.00 % Federal Home Loan Bank stock 8,220 367 5.97 % 4,157 177 5.72 % Fed funds sold 43,892 1,724 5.25 % 16,724 584 4.67 % Total interest earning assets 1,274,651 71,127 7.46 % 1,109,821 62,259 7.50 % Non-interest earning assets 86,961 78,150 Total assets $ 1,361,612 $ 1,187,971 Interest bearing liabilities: NOW $ 153,503 3,870 3.37 % $ 135,670 2,616 2.58 % Money market 190,660 6,018 4.22 % 167,918 4,330 3.45 % Savings 55,145 688 1.67 % 50,019 260 0.69 % Time 481,933 17,968 4.98 % 464,049 15,451 4.45 % Total interest-bearing deposits 881,241 28,544 4.33 % 817,656 22,657 3.70 % Short-term borrowings and FHLB advances 163,582 5,579 4.56 % 69,029 2,412 4.67 % Long-term borrowings 34,406 2,085 8.10 % 24,256 1,634 9.01 % Total interest bearing liabilities 1,079,229 36,208 4.49 % 910,941 26,703 3.92 % Non-interest bearing deposits 167,642 179,569 Other liabilities 19,472 17,189 Shareholders’ equity 95,269 80,272 Total liabilities and shareholders’ equity $ 1,361,612 $ 1,187,971 Net interest income and spread $ 34,919 2.97 % $ 35,556 3.58 % Net interest margin 3.66 % 4.28 % * Presented on a fully tax equivalent basis TIB FINANCIAL CORP. AND SUBSIDIARIES NONACCRUAL LOAN SUMMARY AS OF SEPTEMBER 30, 2007 (Dollars in thousands) Loan Type Number of Loans Outstanding Balance Residential 6 $ 4,709 Commercial and agricultural 4 965 Commercial real estate 4 2,282 Residential land development 1 3,921 Participations in residential loan pools 9 1,314 Government guaranteed loan 1 1,641 Indirect auto-dealer loans 134 1,733 $ 16,565
